IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


LISA A. KETCHUM AND JEFFREY A.        : No. 545 EAL 2014
KETCHUM, H/W,                         :
                                      :
                 Petitioners          : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
           v.                         :
                                      :
                                      :
GIANT FOOD STORES, LLC,               :
                                      :
                 Respondent           :


                                   ORDER


PER CURIAM

     AND NOW, this 1st day of May, 2015, the Petition for Allowance of Appeal is

DENIED.